DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 11/14/2022 is acknowledged.
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected coil component product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-8 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 discloses the “coil component of claim 1, wherein the body comprises one surface and the other surface opposing each other, one side and the other side connecting the one surface and the other surface and opposing each other, and one end surface and the other end surface connecting the one side and the other side and opposing each other, and the surface insulating layer comprises: a first surface insulating layer disposed on an area of the body except for an area to which the first and second lead portions are exposed, from among one side and the other side of the body” (lines 1-11; emphasis added). This claim is indefinite because there is a lack of antecedent basis for “the other surface”, “the other side” and “the other end surface”. Moreover, claim 1 discloses “a surface” and “the surface” and it is impossible to know if claim 2 is modifying “the surface” with “one surface” and/or “the other surface” or if these are different surfaces from “the surface” of claim 1. Additionally, one cannot know, based upon the claim 2 (and claim 1) disclosure of multiple sides and surfaces; which side or surface is intended to be “opposing” which other “side” or “surface”. The language of the claim is confusing and convoluted and one cannot possibly know which sides/surfaces are provided with which structures/elements. Further, the “except for” language is rendered indefinite because it is not clear how it is being modified by the “from among one side and the other side of the body” language”. As best understood, each instance of “the other” apparently intends “another”, or “an opposing” (side or surface), and the first surface insulating layer is covering at least two of the sides/surfaces leaving the first and second leads exposed.
Claims 3-8 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 2.
Claim 13 discloses the “coil component of claim 1, wherein the support substrate has one surface and the other surface opposing each other, the first and second coil portions are disposed on the one surface and the other surface of the support substrate, respectively,” (lines 1-6; emphasis added). The “other surface” language is indefinite for the same reasons as detailed above with respect to claim 2. The disclosure of “the first and second coil portions” (specifically the “second coil portion”) lacks antecedent basis because there is no mention at all of either “first” or “second” coil portion(s) in claim 1; there is only “a coil portion” in claim 1. The claim has been examined as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (and 5), 6, 7 and 4, respectively, of co-pending Application No. 16/911623 (reference application; US PG-Pub 2021/0202148 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose exactly the same structures, having the same features, and encompass identical scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the instant application are disclosed in the co-pending application (PG-Pub US 2021/0202148 A1) as shown on the following page.

--- This Portion Intentionally Left Blank, Please see next page ---
Double Patenting Claim Comparison:
    PNG
    media_image1.png
    877
    1018
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al. (US 2018/0308609 A1).
Regarding claim 1, Shinohara discloses a coil component (“coil component”) (Title; Abstract) comprising: a support substrate (8); a coil portion (3) disposed on the support substrate; a body (9) in which the support substrate and the coil portion are embedded (figs. 2-3; pars. 0023-0024); first and second lead portions (26 and 27) extending from the coil portion and respectively exposed to a surface (bottom, as viewed in fig. 2) of the body; a surface insulating layer (6) disposed on the surface of the body and having openings (at 4 and 5) respectively exposing the first and second lead portions (fig. 2; par. 0024); and first and second external electrodes (4 and 5) disposed on the surface insulating layer and connected to the first and second lead portions exposed through the openings, respectively, wherein each of the first and second external electrodes includes a first metal layer (Au, Ag, Pd, Ni, Sn and/or Cu) comprised of a metal and being in direct contact with the first and second lead portions (figs. 1-3; pars. 0024 and 0113-0114).
 Regarding claim 2, as best understood, Shinohara discloses the coil component of claim 1, wherein the body comprises one surface and the other surface opposing each other, one side and the other side connecting the one surface and the other surface and opposing each other, and one end surface and the other end surface connecting the one side and the other side and opposing each other, and the surface insulating layer comprises: a first surface (bottom surface) insulating layer (6 as disposed on the bottom surface, as viewed in fig. 2) disposed on an area of the body except for an area to which the first and second lead portions are exposed, from among one side (one side) and the other side of the body (fig. 2; par. 0024), and a second surface insulating layer (portion of 6 disposed on all other surfaces of the body) disposed on the one surface, the other surface, the one end surface and the other end surface of the body (figs. 1, 2 and 11; par. 0024).
Regarding claim 3, as best understood, Shinohara discloses the coil component of claim 2, wherein the second surface insulating layer is disposed to reach both ends of the body, opposing each other in a longitudinal direction, respectively from on the one surface, the other surface, the one end surface and the other end surface of the body (figs. 1, 2 and 11; par. 0024).
Regarding claim 4, as best understood, Shinohara discloses the coil component of claim 2, wherein each of the first and second external electrodes further comprises a conductive resin layer (Ag or Pd with thermosetting material) disposed on the one surface of the body and disposed between the second surface insulating layer and the first metal layer (Ni plating layer) (par. 0114).
Regarding claim 5, as best understood, Shinohara discloses the coil component of claim 4, wherein each of the first and second external electrodes further comprises a second metal layer (Sn plating layer) disposed on the first metal layer and comprised of a metal different from the metal of the first metal layer (par. 0114).
Regarding claim 9, Shinohara discloses the coil component of claim 1, wherein the first metal layer is disposed in the openings (fig. 2; pars. 0024 and 0113-0114).
Regarding claim 10, Shinohara discloses the coil component of claim 1, wherein the first metal layer comprises copper (Cu) (par. 0113).
Regarding claim 11, Shinohara discloses the coil component of claim 1, wherein the body comprises magnetic metal powder particles and a resin, and the surface insulating layer is disposed to continuously cover the magnetic metal powder particles and the resin of the body, on the surface of the body (fig. 2; pars. 0024, 0047 and 0050-0053).
Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkubo et al. (US 2014/0009254 A1).
Regarding claim 1, Ohkubo discloses a coil component (1) (Title; Abstract; fig. 1) comprising: a support substrate (2); a coil portion (10a) disposed on the support substrate (figs. 1, 2B, 3B and 4B; pars. 0068-0070); a body (21, 22) in which the support substrate and the coil portion are embedded (figs. 7B-9B; pars. 0078-0080); first and second lead portions (25a, 25b) extending from the coil portion and respectively exposed to a surface (top surface, as viewed in fig. 10) of the body (figs. 9B-11; pars. 0073-0074, 0086-0087 and 0108-0109); a surface insulating layer (23) disposed on the surface of the body and having openings (at 25a and 25b) respectively exposing the first and second lead portions (figs. 9B-11; pars. 0085 and 0109); and first and second external electrodes (26a and 26b) disposed on the surface insulating layer and connected to the first and second lead portions exposed through the openings, respectively, wherein each of the first and second external electrodes includes a first metal layer comprised of a metal and being in direct contact with the first and second lead portions (figs. 10-11; pars. 0088-0090 and 0110-0111).
 Regarding claim 12, Ohkubo discloses the coil component of claim 1, wherein a width (fig. 11: measured in left-to-right direction) of each of the first and second external electrodes is less than a width of the body (fig. 11).
Regarding claim 13, as best understood, Ohkubo discloses the coil component of claim 1, wherein the support substrate has one surface (top, as viewed in fig. 4B) and the other surface (bottom) opposing each other, the first (10a) and second coil (10b) portions are disposed on the one surface and the other surface of the support substrate, respectively, the first and second lead portions extend from the first and second coil portions, on the one surface and the other surface of the support substrate, respectively, and first and second auxiliary lead portions (15a and 11b, or 11a and 15b) are disposed on the other surface and the one surface of the support substrate, to correspond to the first and second lead portions, respectively (figs. 4B, 9B, 10 and 11; pars. 0071-0075 and 0086-0087).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, in view of Sasaki (US 2020/0052673 A1).
Regarding claim 6, as best understood, Shinohara discloses all of the elements of the current invention as detailed above with respect to claim 5. Shinohara, however, does not explicitly disclose an additional insulating layer disposed on the first metal layer.
Sasaki teaches that it is well known to provide a related coil component (10) (Title; Abstract; fig. 1; par. 0038), including a support substrate (11); a coil portion (21, 22) disposed on the support substrate; a body (14) in which the support substrate and the coil portion are embedded; a surface insulating layer (13) disposed on the surface of the body (figs. 1-2; pars. 0040-0041); and first and second external electrodes (51, 53) disposed on the surface insulating layer, the first and second external electrodes comprising a first metal layer; further comprising an additional insulating layer (12) disposed on the first metal layer (fig. 1-2; pars. 0039-0041).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Shinohara to incorporate the additional insulating layer on the external electrodes of Sasaki. PHOSITA would have realized that such a feature would have predictably protected the external electrodes from damage and short circuiting when implemented in a circuit configuration. Such known advantages would have been understood and easily incorporated into the old coil component of Shinohara with reasonable expectations of success. Moreover, there is no indication in the instant application that any surprising results were derived from using the old insulating layer of Sasaki with the well-known coil component of Shinohara.
Regarding claim 8, as best understood, Shinohara in view of Sasaki teaches the method of claim 6 as detailed above, and Sasaki further teaches that it is well known that a width (in direction Wd) of the additional insulating layer is the same as a width of the body (fig. 2). Please refer to claim 6, above, regarding the rationale for combination of references. The insulating layer extending the full width of the component body would have been obvious and predictably provided the advantages discussed above, by providing complete coverage and protection of the electrodes and body.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In conjunction with all of the limitations of claims 1, 2, 4 and 5, the prior art does not disclose or teach that an additional insulating layer is interposed between the first metal layer and the second metal layer. While the limitation of having an outer insulating layer as described in claim 5 would be obvious, it is not obvious to have the outer insulating layer actually be in between the conductive metal layers of the external electrode of Shinohara, because the layers of Shinohara are explicitly disclosed as being one directly upon the next in order to enhance electrical connections and avoid delamination. To combine those elements with a reference showing external electrodes having an insulating layer between metal layers of the external electrode would require improper use of hindsight reasoning and would teach away from or destroy the invention of Shinohara.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Otani et al. (US 2017/0162319 A1; fig. 1; pars. 0063-0064, 0068-0070 and 0088-0089) and Choi (US 2016/0225517 A1; fig. 3; pars. 0026-0027, and 0035-0041) are both held to disclose most, if not all of the limitations of at least claim 1. The Otani and Choi references are not currently applied as anticipation rejections due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729